ORDER OF SUSPENSION
On July 19, 1989, pursuant to the provisions of Rule 4.2 of the North Dakota Procedural Rules for Lawyer Disability and Discipline, the Disciplinary Board of the Supreme Court by and through its counsel, Vivian E. Berg, filed a Petition to Approve Consent to Discipline in the above matter.
The Board requested this Court to enter an Order consistent with the consent to discipline tendered by James H. Williams, a member of the Bar of North Dakota, for his improper handling of a matter involving a guardianship in violation of the Code of Professional Responsibility.
After consideration, the Supreme Court accepted the Petition to Approve Consent to Discipline, and
ORDERED, that the certificate of admission and license to practice law in the state of North Dakota of James H. Williams be suspended for a period of 120 days effective ten days following the date of this Order; and
IT IS FURTHER ORDERED, that upon the expiration of the period of suspension and thereafter for a period of one year, that James H. Williams practice law in this state only under the supervision and review of an attorney in good standing licensed to practice law in North Dakota.
IT IS FURTHER ORDERED, that within the period of suspension, Williams submit to the Clerk of the Supreme Court and to the Disciplinary Board the name of a licensed North Dakota attorney who accepts in writing the responsibility of acting in a supervisory capacity over Williams’ practice of law for a period of one year.
IT IS FURTHER ORDERED, that within 10 days after the date of this Order, Williams comply with the requirements of Rule 6.3 of the North Dakota Procedural Rules for Lawyer Disability and Discipline.
Pursuant to the provisions of Rule 4.5(B), North Dakota Procedural Rules for Lawyer Disability and Discipline, reinstatement after the 120 day period of suspension shall be automatic.
/s/ Ralph J. Erickstad Ralph J. Erickstad, Chief Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Justice
/s/ H.F. Gierke III H.F. Gierke III, Justice
/s/ Herbert L. Meschke Herbert L. Meschke, Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice